DETAILED ACTION
Election/Restrictions
Newly submitted claims 13-22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The newly submitted claims relate to the originally claimed invention as an apparatus for its practice. The process as claimed can be practiced by hand. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-10, and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) performing data analysis on multiple sets of data and correlating the multiple sets of data to determine an outcome. This judicial exception is not integrated into a practical application because the claim recites no additional elements apart from the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the use of well understood, routine, and conventional sensor elements (see Pang US 2016/0051195) to capture data is merely incorporating its use in an insignificant extra-
The claims are not patent eligible.
Note the claim 11, should it be incorporated into claim 1, is considered to render the recited invention significantly more than the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the claim recites performing data analysis on multiple sets of data, each set comprising previously measured waveforms for “individual sensors having a plurality of individual sensor units”. It is unclear whether each individual sensor has a plurality of individual sensor units, or whether each individual sensor has a corresponding individual sensor unit. The claim goes on to recite “the data analysis comparing, for a selected person, selected waveforms”. It is unclear whether this is reciting that the data analysis “comprises” comparing, or whether it’s a different data analysis from what is being “performed” earlier in the claim. Moreover, it’s unclear what it means to be a “selected person”. Are the multiple data sets of data from multiple people? Claim 7 appears to indicate that’s the case. But if so, it contradicts the feature of “performing data analysis on multiple sets of data”. Furthermore, does this imply a selection of a sub-set of the multiple sets of data? What does “selected” waveforms from a “selected” person mean? Is this a further sub-set of the sub-set of data selected for a person? The claim also calls for comparing selected waveforms with “stored waveforms of the sets of data representing different irregular conditions”. Is this “sets of data” different from the previously recited “multiple sets of data?” or is this a different set of data altogether? Lastly, the claim recites correlating one or more of the selected waveforms with at least one stored waveform to determine an outcome representing at least one of the different irregular In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06.
Response to Arguments
Applicant's arguments filed 12/8/20 have been fully considered but they are not persuasive.
As to applicant’s arguments with respect to the 101 rejection, the applicant has argued that claims are not directed to an abstract idea as the waveforms must be captured by sensors that cannot be undertaken by a human. However, it is noted that the 101 analysis is not based on whether the entirety of the recited invention is an abstract idea, only that an abstract idea is recited. The measurement of data via sensors does not change that fact. Applicant is advised to refer to the Appendix 1 to the October 2019 Update: Subject Matter Eligibility, and in particular to example 46. Claim 1 of the example, reproduced below, also contains elements that can be considered “physical entities” but, failing to integrate the judicial exception into a practical application and not being significantly more than the abstract idea, has been deemed ineligible subject matter.

    PNG
    media_image1.png
    421
    853
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820.  The examiner can normally be reached on Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        3/13/21